The opinion of the court was delivered by
Wheeler, J.
The warning for the meeting of December 4, 1863, was posted only eleven days previous to the meeting, unless the day of posting it and the day of the meeting both be reckoned. It is conceded that but one of them should be reckoned, and that the proceedings of that meeting are invalid for that reason. The plaintiff’s claim therefore must rest wholly upon the vote passed at the meeting of December 19, 1863, and the proceedings under it.
The effect of this vote was to put the business of enlisting men for the quota of the town, under the call of October 17, 1863, entirely into the hands of the selectmen, under certain limitations not here material.
To make out a right to recover under this vote, it was neces*605sary for the plaintiff to show, not only that he enlisted and was mustered to the credit of the town on that quota, but also that the selectmen, or some one of them, agreed to pay him a bounty. He admits this, but claims that he did introduce evidence which tended to show such an agreement, as well as his enlistment, muster and credit to the town. His testimony did tend to show everything necessary except the agreement, but it did not tend to show that. The letter from Hawkins, the selectman, to Cook, was not a general offer of a bounty to any one to whom knowledge of it should happen to come, but was merely a statement of the terms upon which contracts for bounties could be made with the town, which was made to Cook for his information in reply to his inquiry. It was not intended to be acted upon in any way except by making contracts with the proper agents of the town.
The testimony, as to what occurred directly between the plaintiff and Hawkins, tended rather to show that -there was not, than that there was, any agreement between them that the plaintiff should have a bounty. There being no evidence tending to show an agreement with any of the selectmen for a bounty, the verdict for the defendants was properly directed. *
The judgment of the county court is affirmed.